Title: From George Washington to Benjamin Lincoln, 10 February 1781
From: Washington, George
To: Lincoln, Benjamin


                        

                            
                            My Dear Sir
                            Head Quarters New Windsor Febry 10th 1781
                        
                        I have been duly favored with your Letters of the 7th 17th & 25th of Janry. The distractions in one
                            part of the Army, and distresses in the other, have engaged me so far as to prevent my acknowledging them until the
                            present time.
                        In addition to the perplexities occasioned in the first instance, by the revolt of the Pennsylvania Line—the
                            subsequent arrangements for quelling the Insurgents, if ultimately necessary—the critical situation of our most important
                            Posts on account of the scarcity of supplies of every kind—the danger of detaching from these slender Garrisons, while the
                            River continued open—the preparation of the Enemy to take advantage of the emergency—the accumulated distresses of the
                            Army for want of Money, Cloathing, and Provision—the impossibility of marching the Troops, however good their disposition,
                            under these circumstances to suppress the Mutiny—the uncertainty how far the defection might extend, if not checked in
                            time—the necessity of hazarding every thing, to effect this by force, should matters be carried to extremity and of
                            calling forth; or creating resources for the occasion—These, and many other interesting objects of consideration, had
                            formed such a complication of difficulties and embarrassments, as occupied every moment of my time and attention.
                        I had scarcely obviated these difficulties and embarrassments, as far as practicable; and prepared as large a
                            Detachment to march from these Posts as could be spared—when I learnt the affair of the Pennsylvanians was settled by the
                            interposition of the Civil Authority of the State; and that the terms granted (which possibly the alarming circumstances
                            that dictated, might justify) had been productive of similar disturbances in the Jersey Brigade—the growing evil admitted
                            no delay—Major General Howe was immediately ordered to march a body of Troops, reduce the Mutineers to submission, and
                            execute on the spot some of the principal Instigators; this he happily effected—which has restored discipline to the Army;
                            Indeed the Detachment employed on this service has merited & obtained the highest applause.
                        Nothing can revive the spirit of discontent among any of the Troops, which, where ever it has appeared, seems
                            now to be extinguished, upon a prospect of having justice done, but a reiteration of the sufferings which have been
                            endured almost beyond human patience. I am happy to find by your Letter, as well as the representation of General Knox,
                            that the Eastern States are awakened, by the late tremenduous Crisis, to greater exertions than have hitherto been made:
                            these efforts must never be relaxed. Combined with innumerable other pressing inducements, the dissolution of the
                            Pennsylvania Line, urges the prosecution of the recruiting service, with unremitting & even redoubled ardor. No
                            Measures should be left unessayed, no stimulus untried, to have our Battalions compleated before the commencement of the
                            Campaign.
                        I shall order an Officer to Great Barrington to take charge of the Recruits of Berkshire County.
                        Congress, upon General Greene’s being sent to take command of the Southern Army, authorised him to make
                            exchanges in that Department. No general exchang has yet taken place; when ever it shall, the Gentlemen whose names you
                            have transmitted, and others of the same discription, will undoubtedly be included in it—I request you to be persuaded,
                            that I shall take a pleasure in promoting every measure, which justice & good will warrant to give relief to our
                            Countrymen in Captivity. I am My Dear Sir With great attachment & esteem Your Most Obedient & Humble Servant
                        
                            Go: Washington
                        
                    